  Case 18-05448-5-SWH         Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25              Page 1 of
                                              19



   SO ORDERED.

   SIGNED this 25 day of November, 2020.


                                                      ___________________________________________
                                                      Stephani W. Humrickhouse
                                                      United States Bankruptcy Judge
_________________________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  RALEIGH DIVISION


   IN RE:                                                    CASE NO. 18-05448-5-SWH
                                                             CHAPTER 7
   WENDY M. DALE,

          DEBTOR



               ORDER DENYING DEBTOR’S MOTION TO RECONSIDER
             ORDERS ALLOWING TRUSTEE’S OBJECTION TO EXEMPTIONS

          Pending before the court is the pro se chapter 7 debtor’s motion to set aside or reconsider

   the court’s orders of January 24, 2019 (Dkt. 37), and March 4, 2019 (Dkt. 51) (collectively, the

   “Exemption Orders”), which the debtor filed on July 31, 2020. Dkt. 199. The chapter 7 trustee filed

   a response in opposition to the motion on August 28, 2020. Dkt. 209. A telephonic hearing was

   held on this motion and several others on September 17, 2020, after which the court entered a short

   order resolving those additional motions (Dkt. 231) and taking this motion to reconsider under

   advisement. For the reasons that follow, the motion will be denied.

          The debtor filed her chapter 7 bankruptcy petition on November 8, 2018, and the bankruptcy

   court entered an order appointing Algernon L. Butler, III as the chapter 7 trustee on November 9,

   2018. The order granting the debtor’s bankruptcy discharge was entered on February 21, 2019. At
Case 18-05448-5-SWH          Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25                  Page 2 of
                                             19



 issue in this motion to reconsider is the debtor’s contention that she should be permitted to amend

 her exemptions, notwithstanding two Exemption Orders entered allowing the trustee’s objections

 to her exemptions, in which he specifically sought to preclude further amendment of the exemption

 at issue here.

         That exemption relates to a pre-petition civil action filed by the debtor on June 6, 2018 in

 the federal district court for the Eastern District of North Carolina. The debtor, proceeding pro se

 there as well as here, filed the action against her former employer, Red Hat, Inc., and Leah Moore,

 individually and in her official capacity as Red Hat’s “Senior People Risk Manager.” The debtor

 amended her complaint on August 14, 2018. The amended complaint alleged that Red Hat violated

 her rights under the Americans with Disabilities Act (“ADA”) by failing to accommodate certain

 disabilities, by subjecting her to disparate treatment, and by engaging in retaliation; in addition, the

 debtor alleged wrongful termination under North Carolina state law (collectively, the “Claims

 Against Red Hat”).       Dale v. Red Hat, Inc., Case No. 5:18-CV-262-BO (E.D.N.C. 2018)

 (“Discrimination Lawsuit”). On motion of defendants Red Hat and Moore, the district court entered

 an order dismissing Moore from all of the claims asserted against her, and denying Red Hat’s partial

 motion to dismiss.1

         The Discrimination Lawsuit was pending at the time the debtor filed her chapter 7 petition

 and is the property of the bankruptcy estate. In schedules filed with her bankruptcy petition on

 November 8, 2018, the debtor valued the Discrimination Lawsuit at $32,000,000.00, and claimed

 no exemption in it. Dkt. 1 at 19. The debtor amended her schedules on December 27, 2018, to value


         1
          The debtor also filed a state court action in Wake County Superior Court against Red
 Hat and multiple individual defendants, which also was dismissed on motion of defendants.
 Dale v. Red Hat, Inc., Case No. 17 CvS 14409 (2017).

                                                    2
Case 18-05448-5-SWH          Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25                  Page 3 of
                                             19



 the Discrimination Lawsuit at $0.00 and to claim an exemption in that asset pursuant to what is

 commonly termed the “wild card” provision set out in N.C. Gen. Stat. § 1C-1601(a)(2), of “100%

 of the fair market value, up to any statutory limit.” The debtor likewise claimed the fair market

 value, up to any statutory limit, of certain cash deposits in the total amount of $70. Dkt. 24 at 8, 12.

 The trustee filed an objection, stating:

        As the debtor has claimed exemptions pursuant to N.C. Gen. Stat. § 1C-1601(a)(2)
        of “100% of the fair market value, up to any statutory limit” in both deposits of
        money listed with a value of $70, and in the Claims against Red Hat ... which she has
        valued at $0, the Trustee requests that the Court enter an order (i) allowing the
        Debtor’s claim of exemptions in the deposits of money pursuant to N.C. Gen. Stat.
        § 1C-1601(a)(2) in the scheduled value of $70, and (ii) limiting the Debtor’s claim
        of exemption in the Claims Against Red Hat ... to the statutory limit of N.C. Gen.
        Stat. § 1C-1601(a)(2) less $70 representing the claim of exemption in the deposits
        of money.

 Dkt. 27 at 2. Under N.C. Gen. Stat. § 1C-1601(a)(2), the debtor’s exemption in the Discrimination

 Lawsuit would be limited to $4,930.00. Arguing that the debtor already had received adequate time

 in which to claim exemptions and that any further amendment would be prejudicial to administration

 of the estate, the trustee sought entry of an order providing that the debtor could not further amend

 or increase her claims of exemptions. Id. The debtor did not respond, and the motion was allowed

 by order entered on January 24, 2019. Dkt. 37.

        On February 22, 2019, the trustee initiated what was essentially a “do-over” of his objection

 by filing an amended objection to exemptions in which he sought the same relief the court already

 had allowed, explaining that the original objection to exemptions served on the debtor had been

 returned to the trustee’s office as “Undeliverable,” notwithstanding the fact that it had been correctly

 addressed. The trustee stated that his office had contacted the debtor via email and had confirmed

 with her the accuracy of that address, as well as the debtor’s actual receipt of court notices and


                                                    3
Case 18-05448-5-SWH           Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25               Page 4 of
                                              19



 orders, and that the debtor had informed the trustee that she was temporarily living elsewhere. This

 amended motion, seeking the same relief, was then served on the debtor via email, at her permanent

 address, and also at the temporary address she provided to the trustee. Again, the debtor did not file

 a response. The court’s second order granting this amended objection to the debtor’s claim of

 exemptions was entered on March 4, 2019. Dkt. 51. This order refers to the “Exemption Orders”

 in the plural but, as the trustee accurately points out, the orders are identical and the second order

 supplants the first order.

         In this motion to reconsider, the debtor contends that the Exemption Orders are “in direct

 contravention of the Bankruptcy Code and Rules” and are “void to any extent they seek to limit

 Debtor’s full claim of exemption in the Discrimination Lawsuit or her right to amend her exemption

 schedule.” Dkt. 199 (“Debtor’s Mem.”) at 3-4. In addition and more specifically, the debtor

 contends that

         the information brought forward by the Trustee in his Disclosure and Application to
         Approve Agreement shows that the Court’s Orders are no longer prospectively
         equitable in that any prejudice claimed by the Trustee in his Objection to Exemptions
         is no longer material because the Trustee’s reasonable administrative expenses in
         attempting to liquidate the Discrimination Lawsuit are being covered by Red Hat;
         therefore, any basis that may have existed for the Court’s prohibition on amendments
         to Debtor’s exemption schedule is no longer applicable.

 Id. at 4. Finally, and for the first time, the debtor argues that the Exemption Orders “do not impart

 justice in this matter because the Debtor has a statutory right to a full, in-kind exemption of her

 Discrimination Lawsuit because it constitutes a claim for payment for personal injuries,” such that

 justice requires that the Exemption Orders be overturned.2 Id. (emphasis added). In response, the


         2
          The Discrimination Action does not allege personal injury, as will be discussed later in
 this order, beyond a recitation that the debtor suffered emotional harm along with other
 repercussions from her dismissal from Red Hat; specifically, that she

                                                   4
Case 18-05448-5-SWH           Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25                   Page 5 of
                                              19



 trustee argues that the debtor’s motion is both untimely and unfounded. Dkt. 209 (“Trustee’s

 Mem.).

                                              DISCUSSION

          Federal Rule 60 governs motions for relief from a judgment or order, and is made applicable

 in bankruptcy by Rule 9024 of the Federal Rules of Bankruptcy Procedure. That rule provides that

 relief from a judgment or order may be provided for any of six specified reasons, the existence of

 which must be established by the petitioning party:

          (b) Grounds for Relief from a Final Judgment, Order or Proceeding. On motion and
          just terms, the court may relieve a party or its legal representative from a final
          judgment, order, or proceeding for the following reasons:
                   (1) mistake, inadvertence, surprise or excusable neglect;
                   (2) newly discovered evidence that, with reasonable diligence, could not have
          been discovered in time to move for a new trial under Rule 59(b);
                   (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation,
          or misconduct by an opposing party;
                   (4) the judgment is void;
                   (5) the judgment has been satisfied, released or discharged; it is based on an
          earlier judgment that has been reversed or vacated; or applying it prospectively is no
          longer equitable; or
                   (6) any other reason that justifies relief.

          (c) Timing and Effect of Motion
                 (1) Timing. A motion under Rule 60(b) must be made within a reasonable
          time – and for reasons (1), (2), and (3) no more than a year after entry of the
          judgment or order or the date of the proceeding.




          suffered severe emotional distress, public humiliation, damage to her professional
          and personal reputation, loss of income and benefits, loss of personal assets
          including her real estate investments and Red Hat stock, damage to her personal
          credit rating, social isolation, and other financial and non-financial harm.

 Dale v. Red Hat, Inc., Case No. 5:18-CV-00262-BO, Dkt. 20 at p 14 (Amended Complaint filed
 on August 15, 2018).

                                                     5
Case 18-05448-5-SWH          Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25                  Page 6 of
                                             19



 Fed. R. Civ. P. 60(b), (c). In addition, both the debtor and the trustee acknowledge that under Fourth

 Circuit precedent, before a party may petition for relief under Rule 60(b), the party

        first must show “timeliness, a meritorious defense, a lack of unfair prejudice to the
        opposing party, and exceptional circumstances.” Werner v. Carbo, 731 F.2d 204,
        207 (4th Cir. 1984). After a party has crossed this initial threshold, he then must
        satisfy one of the six specific sections of Rule 60(b). Id.

 Debtor’s Mem. at 4, quoting Dowell v. State Farm Fire & Casualty Auto. Ins. Co., 993 F.2d 46, 48

 (4th Cir. 1993); see also Trustee’s Mem. at 13-14. Whether to grant a motion for relief under any

 of these circumstances is within the sound discretion of the court. Wendy Dale v. Algernon Butler,

 III, No. 7:19-CV-254-BR, at 5 (E.D.N.C. Nov. 17, 2020) (Dkt. 2457) (citing cases); see also

 Specialized Loan Servicing, LLC v. Devita, 610 B.R. 513, 519 (E.D.N.C. 2019) (noting, in context

 of a thorough discussion of Rule 60(b) motions, that bankruptcy courts’ denials of Rule 60(b)

 motions are reviewed for abuse of discretion).

        The debtor maintains that she can satisfy these initial prerequisites, then argues that the court

 exceeded its authority in entering the orders such that they are void, per Rule 60(b)(4); that

 information submitted by the trustee in connection with his motion to approve an agreement with

 Red Hat in May of 2019 shows that the Exemption Orders are no longer prospectively equitable

 under Rule 60(b)(5); and, under Rule 60(b)(6), that the orders “do not impart justice in this matter

 because the debtor has a statutory right to a full, in-kind exemption of her Discrimination Lawsuit

 because it constitutes a claim for payment for personal injuries, and justice therefore requires that

 they be overturned.” Debtor’s Mem. at 3-4. The court turns now to the prerequisites for

 consideration of the motion to reconsider, and the initial question of timeliness.




                                                   6
Case 18-05448-5-SWH         Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25               Page 7 of
                                            19



 I.     Timeliness of Motion to Reconsider

        Although the court refers to the “Exemption Orders” in this motion, it is undisputed that the

 second exemption order replaced the first one and is the only Exemption Order in effect. See

 Trustee’s Mem. at 12, n.4. The first order was entered on January 24, 2019, and the second order

 was entered on March 4, 2019. This motion to reconsider was filed on July 31, 2020 – over sixteen

 months later.

        The debtor maintains that she has “consistently sought to protect her interests in the

 discrimination lawsuit to the best of her ability and knowledge, objecting almost immediately to the

 Trustee’s Motion to Approve Compromise of Controversy and timely filing a Motion to Convert to

 Chapter 13 before any action had been taken on the Trustee’s Motion.” Debtor’s Mem. at 4-5.

 Those particular motions and matters are not at issue now, however, though it certainly is true that

 the debtor has been an active and capable participant in her bankruptcy case. For the matter that is

 at issue here, the debtor has offered no explanation as to why she did not previously seek

 reconsideration of the Exemption Orders on the bases she now asserts.3 The debtor also did not

 respond in any way whatsoever to the trustee’s initial objection to her exemptions at the time his




        3
          The debtor did seek reconsideration of the Exemption Orders (specifically, the first
 Exemption Order) in her motion to reconsider and/or for a new trial filed on January 3, 2020,
 wherein she asserted that the court should reconsider or amend that order, together with two
 additional orders. Dkt. 123. While that motion to reconsider was filed within a year of entry of
 the Exemption Order, it sought reconsideration on a completely different basis from the one the
 debtor now asserts. After a hearing on the motion, it was denied by order entered on January 8,
 2020. Dkt. 132. The debtor appealed the January 8, 2020 order denying reconsideration, which
 was affirmed by the district court on November 17, 2020. Dkt. 247. The district court’s order
 has some import in connection with this court’s review of the instant motion, and is discussed
 infra.

                                                  7
Case 18-05448-5-SWH          Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25                  Page 8 of
                                             19



 objection was filed, either by filing a response, or requesting a hearing, or requesting additional time

 in which to respond if needed; nor has she provided any explanation as to why.

        Instead, the debtor maintains that “this Motion is timely in that it is filed within a reasonable

 amount of time under the circumstances, before the end of the bankruptcy case, and without

 unnecessary delay after the Trustee’s filing of his Disclosure of and Application to Approve

 Agreement.” Debtor’s Mem. at 5. While the bankruptcy case is not yet closed, the court otherwise

 cannot agree. There is nothing in “the circumstances” of which the court is aware to excuse the

 delay in filing this motion, and the trustee’s application to approve agreement to which the debtor

 refers was in fact filed on May 20, 2019 – well over a year ago. Dkt. 59. The debtor expects the

 court to excuse the lateness of this motion, without providing any legitimate basis upon which the

 court could even consider whether it would be appropriate to do so.4

        Historically speaking, “courts ruling on Rule 60(b) motions ‘have been unyielding in

 requiring that a party show good reason for his failure to take appropriate action sooner.’” Kontoulas




        4
           The court is well aware that the debtor is proceeding pro se in this matter. However,
 while “pro se litigants are entitled to some deference from courts,” that deference is not
 “unlimited.” Ballard v. Carlson, 882 F.2d 93, 94 (4th Cir. 1989), cert. denied, 493 U.S. 1084
 (1990), quoted in Harrington v. Saturn Corp., Case No. 8:17-CV-00656, 2017 WL 6419138, at
 *1 (D. Md. Sept. 25, 2017). As it does with all pro se parties, this court has extended to the
 debtor every available measure of patience and leniency, and has taken the most solicitous view
 reasonably possible of her arguments and pleadings.
         The court notes that Ms. Dale is most certainly not a typical pro se litigant. She has
 extensive paralegal training and experience, which was a component of her position as a
 contracts specialist in Red Hat’s Commercial Legal Group and is quite apparent in both her
 pleadings and in the legal maneuvering she is currently undertaking in an effort to seek
 reconsideration or “do overs” of various aspects of this case. The debtor has at all times appeared
 to the court to be a sophisticated and capable participant in this matter, which is the debtor’s
 third bankruptcy case in this district. The debtor also has at all times been fully aware of a
 fundamental precept that this court emphasizes to every pro se party: Neither the court nor any
 attorney on the other side of an issue can act as their advocate, or provide legal advice to them.

                                                    8
Case 18-05448-5-SWH          Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25                 Page 9 of
                                             19



 v. A.H. Robins Co., 745 F.2d 312, 316 (4th Cir. 1984) (internal citation omitted). The debtor

 delayed for almost a year and a half in filing this motion, during which time – as is addressed below

 – a series of significant actions were taken and decisions made in reliance on the Exemption Orders.

 The court concludes that this motion is untimely and that the debtor has provided no adequate or

 reasonable explanation for its lateness. On that basis alone, the motion fails to comport with the

 necessary prerequisites and must for that reason be denied.

 II.    Meritorious Defense

        The second prerequisite to reconsideration under Rule 60(b) is that the petitioning party

 establish a meritorious defense, which “requires a proffer of evidence which would . . . establish a

 valid counterclaim” or, put another way, indicate the likelihood of a contrary outcome. Augusta

 Fiberglass Coatings, Inc. v. Fodor Contracting Corp., 843 F.2d 808, 812 (4th Cir. 1988). The

 debtor does not specifically address the second prong as such, but instead brings forward the

 substance of and asserted bases for the reconsideration she asks the court to undertake. She

 maintains that the Exemption Orders were “in error and void ab initio” and “wrongfully deprived

 Debtor of the right to further amend her claim of exemptions in the Discrimination Lawsuit.”

 Debtor’s Mem. at 5.

        The trustee responds that in order to establish a meritorious defense, the debtor must proffer

 evidence that she is entitled to both amend her claim of exemption in the Discrimination Lawsuit,

 again, and further that she may claim an unlimited personal injury compensation exemption pursuant

 to N.C. Gen. Stat. § 1C-1601(b). Trustee’s Mem. at 14-18. The trustee cites a series of obstacles

 to the debtor in undertaking this effort, including: 1) the specific provisions of the Exemption Orders

 which preclude further attempts to amend the exemption; 2) the doctrines of res judicata and claim


                                                   9
Case 18-05448-5-SWH         Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25                   Page 10 of
                                             19



 preclusion, which likewise preclude such attempts, citing In re Gress, 517 B.R. 543, 548 (Bankr.

 M.D. Pa. 2014) (debtor’s attempt to amend claim of exemptions precluded where exemption has

 previously been disallowed); and 3) the waiver of any ability to assert the exemption due to the

 debtor’s failure to assert same after notice do to so, under N.C. Gen. Stat. § 1C-1601(c)(3).

        Further, the trustee argues, even if the Exemption Orders had not been entered and the

 obstacles just cited did not apply, the debtor still would not be able to amend or modify the

 exemption under N.C. Gen. Stat. § 1C-1603(g), due to the lack of a material change in circumstances

 as required by that statute. See Taylor v. Caillaud, No. 3:15-CV-00206-GCM, 2015 WL 7738391,

 at *5 (W.D.N.C. Dec. 1, 2015). The trustee concludes that principles of equitable estoppel likewise

 bar any further amendment to the sworn representations made by the debtor in her schedules.

        Finally, the trustee argues that the debtor’s newly asserted basis for amendment is not even

 legally cognizable in light of the facts and procedural posture of this case. Specifically:

        The extensive and uncontroverted testimony given by witnesses at the hearing of
        September 18, 2019 on the Trustee’s Motion for Compromise shows that . . . she has
        not sustained any personal injuries for which Red Hat could be held responsible. To
        the contrary, based upon the record before the Court the Debtor’s suit was nothing
        but a “strike suit” and the value of the Red Hat Settlement that the Trustee was able
        to negotiate for the estate is not based upon or compensable for any injury to the
        Debtor. Because the Debtor is unable to demonstrate that she has any personal
        injuries for which Red Hat could be held responsible, she is unable to claim an
        exemption in the Claims Against Red Hat based on “compensation for personal
        injury” pursuant to N.C. Gen. Stat. § 1C-1601(a)(8).

 Trustee’s Mem. at 18.

        It appears to the court that the trustee’s final argument is most responsive to what the debtor

 seeks to do via this second motion to reconsider the Exemption Orders, which is to recharacterize

 the Discrimination Lawsuit as a personal injury tort action (notwithstanding the fact that the

 compromise of the Discrimination Lawsuit already has been both approved and consummated), and

                                                 10
Case 18-05448-5-SWH         Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25                 Page 11 of
                                             19



 then assert that the settlement proceeds of the Discrimination Lawsuit constitute “compensation for

 personal injury” which may, on that basis, be exempted by the debtor to an unlimited extent. In

 other words, the debtor seeks to not only turn back time to the petition date in order to permit her

 to explore other strategies in the context of how best to exempt her assets, but to also recharacterize

 the very nature of the pre-petition asset – the Discrimination Lawsuit – she seeks to claim. There

 is no basis upon which the debtor may do so.

        In the interest of thoroughness, the court will review the history of this case, which makes

 it apparent to the court that the underlying premise of this motion to reconsider is the debtor’s

 ongoing opposition to and disagreement with the court’s order of December 9, 2019, wherein the

 court denied the debtor’s motion to convert to chapter 13 and allowed the trustee’s motion for

 approval of a compromise of the controversy between the debtor and Red Hat. Dkt. 101. The

 trustee’s final argument in the context of whether the debtor can show a meritorious defense – which

 is that she seeks to recharacterize the Discrimination Lawsuit in order to take a fresh legal approach

 to claiming an exemption in it – likewise appears to recognize the actual gist of this motion. The

 court is aided in this discussion by the order recently entered by the District Court for the Eastern

 District of North Carolina, wherein that court affirmed both the December 9, 2019 order and this

 court’s order of January 8, 2020, which denied the debtor’s first motion to reconsider the Exemption

 Order and her motion for a stay pending appeal. Dkt 247.

        By way of review, in the trustee’s motion for approval of compromise, which he filed well

 over a year ago, the trustee sought approval of a proposed settlement of the Discrimination Lawsuit

 and the Claims Against Red Hat for the total sum of $54,450.00; of this amount, the trustee proposed

 that Red Hat pay $10,000.00 to the bankruptcy estate to compensate the estate for time and expense


                                                  11
Case 18-05448-5-SWH         Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25                 Page 12 of
                                             19



 expended by the trustee, with the remaining $44,450.00 paid to the estate in full and final resolution

 of any claims the estate may have had against Red Hat (the “Settlement Agreement”). D.E. 59. The

 debtor filed a response in opposition to the motion in which she argued among other things that the

 trustee’s proposed settlement was unreasonable, reflected a lack of due diligence, and was

 fundamentally unfair in that the proposed agreement grossly undervalued a claim she estimated to

 be worth $32 million dollars. D.E. 66.

        The debtor also sought, unsuccessfully, to convert from chapter 7 to chapter 13, candidly

 explaining that it was her “intent to render [the] Trustee’s Motion to Approve Settlement moot by

 converting to Chapter 13 Bankruptcy, under which she is entitled to retain control over her assets.”

 Debtor’s Response to Trustee’s Supplemental Motion to Approve Compromise of Controversy and

 Supplemental Motion to Convert to Chapter 13 (D.E. 99) at 1 (“Debtor’s Response”). In support

 of that motion, the debtor maintained that she had at all times been fully transparent about her

 income and assets, and that if she was permitted to convert the case, she would not be “depriving

 her creditors of anything they are legally entitled to so long as Debtor complies with the applicable

 bankruptcy law and a Court-approved Chapter 13 Plan.” Id. at 6. For the reasons set out in the

 court’s order of December 9, 2019, applicable bankruptcy law precluded conversion of this case and

 supported the court’s approval of the compromise proposed by the trustee. Dkt. 101 (“Compromise

 Order”). This order was affirmed by the district court on November 17, 2020. Dkt. 242.

        The court notes that in that order, the court also considered the trustee’s contentions that the

 debtor had made misleading and inaccurate representations on her statements regarding the

 Employment Action. The court undertook the necessarily broad analysis of whether the debtor’s

 motion to convert should be denied on grounds that it was not filed in good faith, which generally


                                                  12
Case 18-05448-5-SWH        Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25                Page 13 of
                                            19



 involves an assessment of the totality of the circumstances. See, e.g., Fields, 2016 WL 3462203 *4

 (“A determination of bad faith requires an examination of the totality of the circumstances.”); see

 also In re Marino, 388 B.R. 679, 682 (Bankr. E.D.N.C. 2008). The court concluded that the debtor

 had misrepresented the value of the Discrimination Lawsuit, and taken unwarranted steps to regain

 control of that action, in ways that were “uncomfortably similar to the facts in Marrama.” Dkt. 101

 at 11, citing Marrama v. Citizens Bank of Massachusetts, 549 U.S. 365 (2007).

        Specifically, the court concluded that the problem here lay “not in the debtor’s desire to

 convert, but rather in the steps she has undertaken to facilitate it: Specifically, the debtor’s

 amendment of her schedules to downgrade the value of the Discrimination Lawsuit from

 $32,000,000.00, which the court finds to be wildly overvalued, to $0.00 with a claimed exemption

 in that “fair market value,” which the court found to be a material and intentional

 misrepresentation.” Dkt. 101 at 11. As the court explained:

                The court sees the debtor’s misrepresentation of the value of the Employment
        Action, together with her effort to convert the case in order to take control of that
        asset despite her inability to qualify as a chapter 13 debtor, as being uncomfortably
        similar to the facts in Marrama. In that case, the chapter 7 debtor made misleading
        or inaccurate statements about a number of things and especially about his principal
        asset, which was a house in Maine. The debtor listed its value as zero, and denied
        that he had transferred any property other than in the ordinary course of business
        within the previous year. “In fact,” the Court wrote, the property “had substantial
        value, and Marrama had transferred it into the newly created trust for no
        consideration seven months prior to filing his Chapter 7 petition.” Marrama, 549
        U.S. at 368. Marrama acknowledged that “the purpose of the transfer was to protect
        the property from his creditors.” Id.

 Id.

        This court went on to discuss Marrama at some length in the Compromise Order, and brings

 up that discussion in this order as well because, while Marrama is primarily cited in the context of

 conversion, the import of that case reaches much farther. Significantly, the Marrama Court observed

                                                 13
Case 18-05448-5-SWH          Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25                 Page 14 of
                                              19



 that “[n]othing in the text of either § 706 or § 1307(c) or the legislative history of either provision)

 limits the authority of the court to take appropriate action in response to fraudulent conduct by the

 atypical litigant who has demonstrated that he is not entitled to the relief available to the typical

 debtor.” Marrama, 549 U.S. at 374-75. To the contrary, the Court held, the “broad authority

 granted to bankruptcy judges to take any action that is necessary or appropriate ‘to prevent an

 abuse of process’ described in § 105(a) of the Code, is surely adequate to authorize an immediate

 denial of a motion to convert filed under § 706 in lieu of a conversion order that merely postpones

 the allowance of equivalent relief and may provide a debtor with an opportunity to take action

 prejudicial to creditors.” Id. at 375 (emphasis added, footnote omitted).

         Returning to the instant motion, and with the full history of this case in mind, the court

 concludes that the debtor has not established a meritorious defense sufficient to warrant

 reconsideration of the Exemption Orders. And again, it is evident that what the debtor seeks to do

 here, by means of highly sophisticated legal maneuvering, is to take a fresh approach to claiming

 her exemptions by asserting that the Discrimination Lawsuit was, at least in part, a personal injury

 action such that proceeds from it would be exempt under N.C. Gen. Stat. § 1C-1601(a)(8). That

 untimely effort is precluded by both fact and law. Neither the Settlement Agreement nor the debtor’s

 Discrimination Lawsuit include any assertion or discussion of a personal injury claim, nor did the

 debtor give any indication of a personal injury component to the Discrimination Lawsuit in

 connection with her opposition to the trustee’s motion to approve the settlement of the lawsuit. Near

 the beginning of the almost four-hour hearing on that motion, in response to the debtor’s arguments

 that the trustee failed to accurately comprehend the potential value of the Discrimination Lawsuit,

 the court emphasized to the debtor that in the litigation context, “there comes a time when if


                                                   14
Case 18-05448-5-SWH         Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25                 Page 15 of
                                             19



 someone has a position that is vital, that they ought to come forward, and show it.” Dkt. 145 at 25

 (transcript of September 18, 2019 hearing) (observing further that “today would have been a good

 time for you to have done that”). Instead, as the debtor herself made clear during the hearing on the

 trustee’s motion to approve settlement, the Discrimination Action had four components:

        The, the claims that I’ve made in my lawsuit are failure to provide a reasonable
        accommodation. Uh, there is also, um, a harassment. There is also I guess adverse
        – you know, taking an adverse action or discrimination against someone because
        they are disabled. Um, and, uh, there’s retaliation, which is all, all – you know, there
        are actually like four separate parts.

 Dkt. 145 at 148. The separate state law claim, the debtor argued, is “a claim for wrongful

 termination under North Carolina law.” Id. at 149. In addition, the debtor sought to advance public

 policy objectives by acting in accordance with her view that large companies should not be

 permitted to take wrongful actions without being held accountable. Id. at 147-48. She emphasized

 that it was not “just about money” but rather about exercising a “right to control,” and to “have a

 voice ... to explain what happened [and] why it’s so devastating for me.” Id. at 18. At no point in

 this whole long process has there been even a whiff of a personal injury claim against Red Hat – not

 until the debtor sought, in July of 2020, to recharacterize her exemption. There is simply no basis

 upon which the debtor may do so.

 II.    Lack of Unfair Prejudice to Opposing Party

        On this point, the debtor focuses on the provision of the compromise reached as between Red

 Hat and the trustee, and insists that the motion is

        not prejudicial to any interested party because it only seeks to set aside the Court’s
        Orders in order to clarify that the Discrimination Lawsuit has already been fully
        exempted, or alternatively, to allow the debtor to exercise her statutory right to claim
        a full, in-kind exemption of the Discrimination Lawsuit by amending her claim.
        Such exemption would not be prejudicial to the estate because the agreements
        encapsulated in the Trustee’s Motion to Approve Compromise of Controversy and

                                                  15
Case 18-05448-5-SWH         Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25                  Page 16 of
                                             19



        the Trustee’s Disclosure of and Application to Approve Agreement with Red Hat
        provide that Red Hat will be responsible for the Trustee’s administrative expenses
        arising from his attempts to settle the Discrimination Lawsuit, in amounts which are
        more than sufficient to cover his reasonable expenses; therefore, should the Court
        grant this motion and Debtor successfully exempts the Discrimination Lawsuit, the
        Trustee would still be compensated for his efforts. Additionally, no creditor would
        be prejudiced because all creditor claims were filed prior to the filing of the Trustee’s
        Motion for Approval of Compromise or Controversy; therefore, there is no evidence
        of detrimental reliance by any creditor upon the Orders or upon the Trustee’s
        Proposed Settlement with Red Hat that seeks to liquidate the Discrimination Lawsuit
        for the benefit of creditors.

 Debtor’s Mem. at 5. The debtor, citing Tignor v. Parkinson, 729 F.2d 977, 979 (4th Cir. 1984),

 emphasizes that amendment to schedules generally is to be freely allowed, and that where a trustee’s

 position in a case has not changed as a result of a particular exemption not being claimed when the

 petition was filed, there are “no exceptional circumstances warranting denial of the debtor’s

 amendment” and the “trustee may not successfully claim detrimental reliance simply because a

 schedule that could be amended was in fact amended.”

        In addition, the debtor maintains, even if the posture of this case was such that the trustee

 would incur administrative expenses in having to reopen the case and object to an exemption, such

 a development still would not weigh against the debtor’s right to amend her exemption schedule:

 Under In re Dunn, she argues, the court “allowed an amended claim for full exemption of a personal

 injury settlement several years after the case had been closed, despite the trustee’s objection,” based

 on that court’s conclusion that “[d]isallowing the exemption at this juncture would deprive the

 debtor of an asset that he is otherwise lawfully entitled to and would result in a windfall to his

 creditors not sanctioned by the Bankruptcy Code.” In re Dunn, No. 05-09708-8-JRL (Bankr.




                                                  16
Case 18-05448-5-SWH          Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25                   Page 17 of
                                              19



 E.D.N.C. July 7, 2010) (emphasis added), quoted in Debtor’s Mem. at 10.5 And, to the extent there

 would be any prejudice to the trustee if reconsideration was allowed and the relief sought awarded,

 the debtor believes that “any prejudice incurred by the Trustee as a result of this Motion is the result

 of his own bad faith intentions in refusing to acknowledge Debtor’s statutory rights under the

 Bankrupty Code, and most certainly not a consequence of Debtor seeking to amend her exemption

 schedule and exempt her assets pursuant to such rights.” Debtor’s Mem. at 6.

         The trustee responds with a recitation of the extensive series of decisions made, actions

 undertaken, and orders entered in this case, all of which were responsive to and very “specifically

 in reliance on the provisions of [the Exemption Orders] limiting the Debtor’s exemption to a

 maximum of $4,930 and precluding her from amending her exemptions to claim or increase her

 claim of exemption in the Claims Against Red Hat.” Trustee’s Mem. at 19. The court need not

 repeat those here, and as the foregoing discussion of the history of the matter makes clear, there is

 simply no way to unwind this case as the debtor seeks to do without extreme – and unfair – prejudice

 to trustee and to the bankruptcy estate. It is true that creditors’ claims were filed prior to the trustee

 filing the motion to approve settlement, but in negotiating that settlement and in filing the motion

 to approve it, the trustee took into account the obligation of the estate to pay unsecured creditors.


         5
           The court’s rationale in Dunn does not extend to the instant case. In that case, the
 debtor was “entitled to a personal injury settlement from a mass tort pharmaceutical product
 litigation suit.” In re Dunn, No. 05-09708-8-JRL, at 1 (Bankr. E.D.N.C. July 7, 2010) (emphasis
 added). The court attributed the debtor’s failure to schedule the personal injury claim as an
 exempt asset to “excusable neglect,” based upon the debtor’s uncertainty of how he became
 involved in the class action in the first place, his reasonable reliance on communications from
 the class action attorney to the effect that the action had been dismissed, his own mental and
 physical health challenges, and the incompetence of his counsel. Id. at 2-3. In contrast, this case
 involves unfortunate efforts to assign value based on changing legal theories, and the facts of
 record have no tenable connection to a personal injury action for which the debtor conceivably
 could exempt “compensation for personal injury.”

                                                    17
Case 18-05448-5-SWH           Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25                 Page 18 of
                                               19



 Here, if the debtor were permitted to amend her exemptions to claim a personal injury exemption

 (which, as the preceding discussion makes clear, is an impossibility), the trustee would no longer

 have that asset for purposes of distribution, which would be tantamount to abandonment. The court

 is of the view that prejudice to the trustee and the estate could not be any clearer. And again, on that

 point, the debtor’s appeal of the court’s order denying her first motion to reconsider the order

 limiting her ability to further amend her exemptions and the order approving the trustee’s settlement

 of the Discrimination Lawsuit both recently were affirmed. In sum, that ship has sailed.

 IV.       Exceptional Circumstances Warranting Relief

           Finally, the debtor contends that exceptional circumstances exist here because the trustee has

 acted “based on his own bad faith intentions,” undertaken “clandestine attempts to deprive this pro

 se Debtor of her statutory exemption rights,” and has “exploited her lack of legal knowledge an

 experience in his attempts to deny her the full in-kind exemption in the Discrimination Lawsuit,”

 among other things. Debtor’s Mem. at 6-7. The court, upon full review of the pleadings and based

 upon the several hearings conducted in this matter, concludes that there is no evidentiary basis

 whatsoever on which to conclude that the trustee has undertaken any aspect of his duties with an

 unprofessional motive or goal, let alone that the trustee has engaged in efforts to exploit the debtor

 or to act in any way that could be deemed “callous and unfair.” The court is unable to find the

 existence of any exceptional circumstances that would support reconsideration of the Exemption

 Orders.

                                             CONCLUSION

           In light of the court’s conclusion that the debtor cannot establish any of the prerequisites to

 reconsideration of the Exemption Orders, and because it is necessary to satisfy all of those


                                                    18
Case 18-05448-5-SWH         Doc 248 Filed 11/25/20 Entered 11/25/20 14:20:25                Page 19 of
                                             19



 prerequisites to proceed to reconsideration under Rule 60(b), the motion to reconsider must be

 dismissed. Werner v. Carbo, 731 F.2d 204, 206-07 (4th Cir. 1984). Though the court lacks grounds

 on which to undertake the Rule 60(b) analysis, the court’s comprehensive review of the debtor’s

 arguments makes plain that there are no bases under Rule 60(b) on which the debtor could prevail.

 The Exemption Orders are not void, they are not “prospectively inequitable,” and the interests of

 justice would not be served by reconsideration.

        It is apparent to the court that this motion to reconsider the Exemption Orders is prompted

 by the debtor’s reconsideration of her own tactical decisions in the bankruptcy case, and it is plain

 that many of these have not led to the outcome that she expected or desired. But it simply is not the

 function of a Rule 60(b) motion to permit a party to advance new theories, or to wrangle for another

 bite at the decisional apple. The court finds no grounds on which it either can or should reconsider

 the Exemption Orders, and the motion to reconsider the Exemption Orders is, for the foregoing

 reasons, DENIED.



                                      END OF DOCUMENT




                                                   19
